Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00554-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                      J. B. DANIEL,
                                          Appellee

               From the 216th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-12-002
                      Honorable N. Keith Williams, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 29, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice